           Case 1:20-cv-11011-VEC Document 29-1 Filed 02/02/21 Page 1 of 2




 BURNS BOWEN BAIR LLP
 Timothy W. Burns
 Jesse J. Bair
 One South Pinckney St., Suite 930
 Madison, Wisconsin 53703
 Telephone: (608) 286-2808
 Email:        tburns@bbblawllp.com
               jbair@bbblawllp.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              :
In re:                                                        : Chapter 11
                                                              :
The Roman Catholic Diocese of Rockville Centre,               : Case No. 20-12345-scc
New York                                                      :
             Debtor.                                          :
                                                                 DECLARATION IN SUPPORT
                                                                 OF MOTION FOR ADMISSION
                                                                 PRO HAC VICE

                                                              :
THE ROMAN CATHOLIC DIOCESE OF                                 :
ROCKVILLE CENTRE, NEW YORK,                                   : Adv. Proc. No. 20-01227 (SCC)
                                                              :
                      Plaintiff,                              :
                                                              :
against                                                         20-CV-11011 (VEC)

ARROWOOD INDEMNITY COMPANY, et al.,                             21-CV-00071 (ER)

                      Defendants.




          I, Timothy W. Burns, declare under penalty of perjury as follows:

          1.     Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern

and Eastern Districts of New York, I submit this declaration in support of my motion for admission

Pro Hac Vice to appear as counsel for the Official Committee of Unsecured Creditors of the Roman

Catholic Diocese of Rockville Centre, New York in the above-captioned case.
        Case 1:20-cv-11011-VEC Document 29-1 Filed 02/02/21 Page 2 of 2




       2.      I am a member in good standing of the Bar of the States of Wisconsin, Illinois, and

Missouri, and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, suspended, disbarred

or denied admission or readmission by any court. I have attached the affidavit pursuant to Local

Rule 1.3.

       3.      Attached as Exhibit A are Certificates of Good Standing issued by the Supreme

Courts of the States of Wisconsin, Illinois and Missouri.

       I declare under penalty of perjury under the law of the United States of America pursuant

to 28 U.S.C. § 1746 that the foregoing statements are true and correct.



Dated: February 2, 2021                      __s/ Timothy W. Burns_________________
Madison, WI                                  Timothy W. Burns
